
	
		II
		110th CONGRESS
		1st Session
		S. 2118
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2007
			Mr. Lugar (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To encourage the use of research-proven programs in the
		  Elementary and Secondary Education Act of 1965. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Proven Programs for the Future of
			 Education Act of 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Research-proven programs and competitive grants
				
				Sec. 101. Research-proven programs and competitive
				grants.
				TITLE II—Research-proven reform in reading first
				Sec. 201. Purposes.
				Sec. 202. Formula grants to state educational
				agencies.
				Sec. 203. State formula grant applications.
				Sec. 204. Information dissemination.
				Sec. 205. Definitions.
				TITLE III—Definition of research-proven program
				Sec. 301. Definition of research-proven program.
			
		IResearch-proven
			 programs and competitive grants 
			101.Research-proven
			 programs and competitive grantsTitle IX of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801 et seq.) is amended by adding at the end
			 the following:
				
					GResearch-proven programs
						9701.Research-proven
				programs and competitive grantsIn all competitive grants that are awarded
				by the Department to a State educational agency or a local educational agency
				or by a State educational agency to a local educational agency under this Act,
				competitive preference points equal to 10 percent of the total number of points
				awarded may be awarded to a State educational agency or local educational
				agency if such State educational agency or local educational agency proposes in
				the grant application to use research-proven programs, when
				appropriate.
						.
			IIResearch-proven
			 reform in reading first
			201.PurposesSection 1201(1) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6361(1)) is amended by inserting
			 research-proven reading programs, or, at a minimum, are after
			 that are.
			202.Formula grants
			 to state educational agenciesSection 1202 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6362) is amended—
				(1)in subsection (c)—
					(A)in paragraph (2), by adding at the end the
			 following:
						
							(C)PreferenceIn
				making subgrants to eligible local educational agencies, a State educational
				agency shall award competitive preference points equal to 10 percent of the
				total number of points if applicants propose to use research-proven reading
				programs.
							;
				and
					(B)in paragraph
			 (7)(A)(ii), by striking learning system or program of reading
			 instruction and inserting research-proven reading program, or,
			 at a minimum, a program; and
					(2)in subsection
			 (d)—
					(A)in paragraph
			 (3)(A)(ii)(I), by inserting that are research-proven reading programs,
			 or, at a minimum, are before based on; and
					(B)in paragraph
			 (4)—
						(i)in
			 subparagraph (A)(i), by inserting that are research-proven reading
			 programs, or, at a minimum, are after instruction;
			 and
						(ii)in
			 subparagraph (B)(ii), by inserting research-proven reading programs, or,
			 at a minimum, programs of  after clause (i),.
						203.State formula
			 grant applicationsSection
			 1203 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6363) is
			 amended—
				(1)in subsection (b)(4)—
					(A)in subparagraph (B), by striking
			 instructional materials, programs, strategies, and approaches,
			 and inserting research-proven reading programs, or, at a minimum,
			 programs;
					(B)in subparagraph
			 (C)(ii), by inserting research-proven reading programs, or, at a
			 minimum, programs after (ii); and
					(C)in subparagraph
			 (E), by inserting research-proven reading programs, or, at a
			 minimum, after will use;
					(2)in subsection
			 (c)(2)(B)—
					(A)in clause
			 (ii)—
						(i)by
			 striking to individuals who teach reading to children and
			 adults;
						(ii)by
			 inserting on research-proven reading programs, or, at a minimum,
			 programs before based on; and
						(iii)by inserting
			 to individuals who teach reading to children and adults after
			 research; and
						(B)in clause
			 (iii)—
						(i)by
			 striking to other instructional staff ;
						(ii)by
			 inserting on research-proven reading programs, or, at a minimum,
			 programs before based on; and
						(iii)by inserting
			 to other instructional staff  after research;
			 and
						(3)in subsection
			 (d)—
					(A)in paragraph
			 (2)(E), by inserting research-proven reading programs, or, at a minimum,
			 programs based on after tutors and; and
					(B)in paragraph
			 (3)—
						(i)in subparagraph
			 (A), by inserting a research-proven reading program, or, at a minimum, a
			 program after that is; and
						(ii)in subparagraph
			 (C), by inserting on research-proven reading programs, or, at a minimum,
			 programs after instruction.
						204.Information
			 disseminationSection 1207(a)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6367(a)) is
			 amended—
				(1)in paragraph (1), insert
			 research-proven reading programs, or, at a minimum, after
			 information on; and
				(2)in paragraph (3),
			 insert of research-proven reading programs, or, at a minimum,
			 after instruction.
				205.DefinitionsSection 1208 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6368) is amended—
				(1)by redesignating
			 paragraphs (6) and (7), as paragraphs (7) and (8), respectively; and
				(2)by inserting
			 after paragraph (5) the following:
					
						(6)Research-proven
				reading program
							(A)In
				generalThe term research-proven reading program
				means a program that is determined to be a qualified program pursuant to
				subparagraph (B) and that is evaluated in not less than 2 studies, both of
				which studies meet the following minimum criteria:
								(i)The program was
				compared to a control group using alternative or traditional methods.
								(ii)The study
				duration was not less than 12 weeks.
								(iii)Program and
				control schools were equivalent at pretest in reading achievement (within 0.5
				standard deviations). Analyses of posttest differences were adjusted for
				pretest differences.
								(iv)The reading
				posttest measures used to compare program and control groups is a valid
				standardized or criterion-referenced test of reading, such as a State
				accountability test, and is not inherent to the program. For example, tests
				made by the program authors, or tests of content not studied by control
				students, do not qualify.
								(v)The sample size
				of each study is not less than 5 classes or 125 students per treatment (10
				classes or 250 students overall). Multiple smaller studies may be combined to
				reach this sample size collectively.
								(vi)The median
				difference between program and control students across all qualifying studies
				is not less than 20 percent of student-level standard deviation, in favor of
				the program students.
								(B)Review
								(i)In
				generalThe Department shall constitute a review panel to review
				scientific reviews of reading evaluations and determine which programs qualify
				as qualified research-proven reading programs.
								(ii)Panel
				membersReview panel members shall have expertise in scientific
				research review and in scientifically based reading research but may not have
				financial or personal connection with the authors or publishers of any
				programs.
								(iii)Panel
				meetingsReview panel meetings shall be open to the public and
				minutes shall be made available to the
				public.
								.
				IIIDefinition of
			 research-proven program
			301.Definition of
			 research-proven programSection 9101 Note: This is the correct
			 section reference, not 1901. of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801) is amended—
				(1)by redesignating
			 paragraphs (37) through (43) as paragraphs (38) through (44), respectively;
			 and
				(2)by inserting
			 after section (36) the following:
					
						(37)Research-proven
				program
							(A)In
				generalThe term research-proven program means a
				program that is determined to be a qualified program pursuant to subparagraph
				(B) and that is evaluated in not less than 2 studies, both of which studies
				meet the following minimum criteria:
								(i)The program was
				compared to a control group using alternative or traditional methods.
								(ii)The study
				duration was not less than 12 weeks.
								(iii)Program and
				control schools were equivalent at pretest in achievement (within 0.5 standard
				deviations). Analyses of posttest differences are adjusted for pretest
				differences.
								(iv)The posttest
				measures used to compare program and control groups is a valid standardized or
				criterion-referenced test, such as a State accountability test, and is not
				inherent to the program. For example, tests made by the program authors, or
				tests of content not studied by control students, do not qualify.
								(v)The sample size
				of each study is not less than 5 classes or 125 students per treatment (10
				classes or 250 students overall). Multiple smaller studies may be combined to
				reach this sample size collectively.
								(vi)The median
				difference between program and control students across all qualifying studies
				is not less than 20 percent of student-level standard deviation, in favor of
				the program students.
								(B)Review
								(i)In
				generalThe Department shall constitute a review panel to review
				scientific reviews of program evaluations and determine which programs qualify
				as research-proven programs.
								(ii)Panel
				membersPanel members shall have expertise in scientific research
				review but may not have financial or personal connection with the authors or
				publishers of any programs.
								(iii)Panel
				meetingsPanel meetings shall be open to the public and minutes
				shall be made available to the
				public.
								.
				
